           Case 1:18-cv-00993-RA-SLC Document 129 Filed 12/23/20 Page 1 of 1


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 ANNAMARIE TROMBETTA,                                             DATE FILED:

                            Plaintiff,
                                                                     18-CV-993 (RA)
                       v.
                                                                         ORDER
 NORB NOVOCIN, et al.,

                            Defendants.



RONNIE ABRAMS, United States District Judge:

         The Court has considered the arguments raised in the Worthpoint Defendants’ December 21

motion for reconsideration, see Dkt. 127, but nonetheless denies the motion.

         Furthermore, the Court does not interpret Trombetta’s December 14 letter as a motion for

sanctions, see Dkt. 125, and so the Worthpoint Defendants are not entitled to attorneys’ fees pursuant to

Rule 11(c)(2), which authorizes a court to award attorneys’ fees and costs to the prevailing party of a

sanctions motion. See Fed. R. Civ. P. 11(c)(2). The motion for attorneys’ fees is thus denied. See Dkt.

128.

SO ORDERED.

Dated:     December 23, 2020
           New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
